Citation Nr: 0726672	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for neuropathic pain of the right lower 
extremity.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for neuropathic pain of the left lower 
extremity.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  This case was remanded by the Board 
in October 2005 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's currently diagnosed neuropathic pain of the right 
lower extremity is due to carelessness, negligence, lack of 
proper skill, or similar instance of fault on the part of VA 
in furnishing medical treatment, or that it is due to an 
event not reasonably foreseeable in furnishing the veteran's 
medical treatment.

2.  The medical evidence of record does not show that the 
veteran's currently diagnosed neuropathic pain of the left 
lower extremity is due to carelessness, negligence, lack of 
proper skill, or similar instance of fault on the part of VA 
in furnishing medical treatment, or that it is due to an 
event not reasonably foreseeable in furnishing the veteran's 
medical treatment.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for neuropathic pain of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.358, 3.361 (2006).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for neuropathic pain of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.358, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in January 2003 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the veteran in November 2005, after which the 
claims were readjudicated, and January 2007.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The veteran contends that benefits are warranted for his 
currently diagnosed neuropathic pain of the right and left 
lower extremities, under the provisions of 38 U.S.C.A. § 
1151, due to negligent care at VA Medical Centers (VAMC).

A November 1998 VA medical report stated that the veteran was 
diagnosed with T11-L1 paraplegia due to a fall from the roof 
of a house in June 1998.  The discharge diagnosis included 
radiculitis of T11-12 dermatomes.  The report stated that the 
veteran's physical activities were "as tolerated on a 
wheelchair level."

A March 2001 VA discharge summary stated that a magnetic 
resonance imaging (MRI) of the veteran's spine "only showed 
a very small disc in C7-C8 without any evidence of other 
problem."  The veteran stated that he had fallen while 
skiing 2 weeks before.

An October 2001 VA outpatient medical report gave an 
assessment of left hip pain and left back pain, likely a 
strain secondary to a fall.  The veteran was prescribed 
"light activity."

A November 2001 VA outpatient medical report stated that the 
veteran was educated in the prevention of cumulative strain 
injuries and joint protection.

A January 2002 VA outpatient medical report stated that the 
veteran complained of pain due to a fall in a shower at a 
campground the previous week.

An April 2002 VA medical note stated that the veteran 
complained of increasing thigh and upper extremity pains 
"since he is not receiving therapies."

A May 2002 VA outpatient medical report stated that the 
veteran complained of history of burning and shooting pain in 
his thighs for the previous 4 to 5 months.  The assessment 
was neuropathic pain.

A July 2002 VA outpatient medical report stated that the 
veteran complained of uncontrolled pain.  The impression was 
chronic neuropathic pain "with worsening over last [year, 
rule out] syrinx formation."

A second July 2002 VA outpatient medial report stated that 
the veteran complained of pain.  On MRI examination, a cavity 
was seen in the conus medullaris region, which was compatible 
with post-traumatic syrinx.  The impression stated that 
"[t]he reported syrinx may be contributing to increased pain 
however no associated worsened neuro[logical] symptoms."  
The medical evidence of record shows that a syrinx has been 
consistently diagnosed since July 2002.

A September 2002 VA outpatient medical report stated that the 
veteran complained of pain.  The examiner stated that it was 
difficult to assess how much the veteran's syrinx was 
contributing to his pain.

An October 2002 VA outpatient medical report stated that the 
veteran complained of chronic, severe pain in the left 
inguinal region.  The report stated that the veteran was seen 
by "General Surgery" and a hernia was ruled out.

A second October 2002 VA outpatient medical report stated 
that the veteran complained of pain.  The examiner stated 
that operation results on syrinxes for pain alone were 
"disappointing" and the veteran did not want surgical 
intervention.  The examiner stated that a new MRI was 
required before the veteran could be evaluated for increasing 
pain.  Subsequent October 2002 VA discharge instructions 
stated that the veteran's physical activities were "wheel 
chair."

A November 2002 VA outpatient medical report stated that the 
veteran complained of pain.  The veteran reported that he had 
done his "own research on approaches to syrinx and doesn't 
feel he wants surgery now."  The report stated that in the 
past the veteran enjoyed outdoor physical activities and 
continued to take trips outside occasionally.  The assessment 
was chronic post-traumatic below level neuropathic pain with 
small syrinx.

A December 2002 VA outpatient medical report stated that the 
veteran had a thoracic syrinx and pain syndrome.  The 
examiner stated that the benefits of surgery were 
"questionable" and the veteran did not want surgery.

In a January 2003 statement, the veteran  stated that he was 
"cleared" to lift weights, ski, and climb rocks with a 
rope.

A February 2003 VA genitourinary examination report stated 
that the veteran's claims file was reviewed.  The report 
indicates that the veteran stated that

in 1999, he had an MRI and at that time, 
they diagnosed a cyst between T10 and T11 
between the plates and this was thought 
to be syringomyelia cyst.  Shunt surgery 
was not recommended by the doctor nor was 
it accepted by the patient, and he has 
been treated conservatively. . . . They 
still allowed him to do physical therapy 
and skiing and wheelchair games and that 
kind of activity is bad for the 
condition, according to the information 
that he had observed from the internet.

The diagnosis was neuropathic pain.  The opinion stated that

[t]here is no evidence of additional 
disability of increasing pain caused by 
any investigations or treatment by any of 
the VA Hospitals in Iowa, Hines, or 
Peoria. . . . The veteran's present 
condition did not result from 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA 
personnel or was the result of an event 
that was not reasonably foreseeable.

In a March 2003 statement, the veteran stated that the VA 
physicians "never stated to me that strenuous activities 
would inflame the cyst and create medical problems that I 
have today."

In an August 2004 VA outpatient medical report, the veteran 
complained of pain.  The assessment was indirect inguinal 
hernia.

A second August 2004 VA outpatient medical report stated that 
the veteran complained of left groin pain since 1999.  The 
assessment was symptomatic left inguinal hernia.

A September 2004 private medical report stated that the 
veteran reported that he "was told he could participate in 
sports . . . and this obviously aggravated cyst resulting in 
severe pain. . . . Hernia was in all likelihood worsened by 
activity he apparently was cleared to participate [in] by VA 
physicians."

A September 2004 letter from a private physician stated that 
it was the veteran's first visit to the private practice.  
The veteran complained of severe left groin pain and stated 
that he had been scheduled for a hernia repair later in the 
month.  The veteran stated that he was seen for groin pain in 
2003, but that a hernia was not diagnosed at that time.  The 
veteran reported that he "was not given any restrictions in 
terms of his activity and due to his motor and sensory 
paraplegia, is not able to feel discomfort until he developed 
the groin pain which is now unremitting and severe."  The 
report stated that the veteran was

not given instructions to avoid 
activities including exercising, etc. 
despite his post traumatic syrinx at the 
T11-T12 level. . . . His contention is 
that he should have never been cleared to 
participate in athletic activities 
including wheelchair games, weight 
lifting, etc. due to his paraplegia and 
subsequent risk of injuries due to his 
sensory dysfunction and that he was 
evaluated for this and this problem was 
not picked up.

The veteran also complained about an incident in February 
2004 when he was hospitalized at a VAMC.  The veteran stated 
that he was given laxatives and was then not attended 
properly by hospital staff, resulting in a skin disorder due 
to lengthy exposure to fecal matter.  The private physician 
stated that

[d]ue to the [veteran's] motor and 
sensory deficits, it would be unlikely 
that he would be able to feel the typical 
pain one would feel with an injury of 
that nature of which he complains about, 
and therefore I feel that he probably 
should have been given instructions 
regarding exercises that he could or 
could not perform.  Certainly because of 
the inability to use his back properly, 
he would have been at higher risk for 
hernia related type injury.  In all 
likelihood, at least some, if not all of 
this, could have been avoided.

A September 2004 VA operative report stated that the veteran 
had a symptomatic left inguinal hernia for approximately the 
previous 5 years.  The report stated that a surgical 
operation was performed to repair a left direct inguinal 
hernia.

A September 2006 VA medical examination report stated that 
the veteran complained of neuropathic pain in the lower 
extremities because VA physicians did not tell him to limit 
his strenuous activities after a syringomyelia cyst was 
diagnosed in 1999.  After physical examination, the opinion 
was "less likely that his [complaints of] neuropathic pain 
in the lower extremities was from the VA physicians or 
treatment."  An addendum to the report stated that the 
claims file had been reviewed.

While the evidence shows that the veteran has currently 
diagnosed neuropathic pain of the right and left lower 
extremities, the medical evidence of record does not show 
that they were the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault by the VAMC, nor were they caused by an event that was 
not reasonably foreseeable.

Initially, the Board notes that the veteran contends that VA 
physicians were negligent in that they authorized him to 
engage in strenuous physical activities, such as skiing and 
rock climbing, and that these activities aggravated his 
neuropathic pain of the right and left lower extremities.  
However, the medical evidence of record does not support the 
veteran's statements.  The November 1998 VA medical report 
stated that the veteran's physical activities were "as 
tolerated on a wheelchair level."  The October 2001 VA 
outpatient medical report stated that the veteran was 
prescribed "light activity."  The November 2001 VA 
outpatient medical report stated that the veteran was 
educated in the prevention of cumulative strain injuries and 
joint protection.  An October 2002 VA outpatient medical 
report stated that the veteran's physical activities were 
"wheel chair."  While the medical evidence shows that the 
VA medical personnel were aware that the veteran was engaging 
in various strenuous physical activities, there is no 
indication that these activities were ever specifically 
authorized.

While the September 2004 private medical report and letter 
from a private physician stated that the veteran had been 
told he could participate in strenuous physical activities, 
these statements were based on the veteran's reported 
history.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  
Such evidence cannot enjoy the presumption of truthfulness, 
because a medical professional is not competent to opine as 
to matters outside the scope of his or her expertise, and a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  The United 
States Court of Appeals for Veterans Claims has held that 
medical professionals are not competent to transform a lay 
history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals.  LeShore v. Brown, 8 Vet. App. 406 (1995).  As 
such, the September 2004 private medical report and letter 
from a private physician are not competent to show that the 
veteran was specifically told by VA medical personnel that he 
could participate in the strenuous physical activities that 
may have aggravated his neuropathic pain of the right and 
left lower extremities.  Accordingly, the competent medical 
evidence of record does not show that the veteran was given 
specific permission to engage in these activities.

Furthermore, the medical evidence of record does not show 
that the veteran's currently diagnosed neuropathic pain of 
the right and left lower extremities were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by the VAMC, or that 
they were caused by an event that was not reasonably 
foreseeable.  While the September 2004 private medical report 
and the related letter from a private physician stated that 
the veteran's hernia and syrinx were aggravated by physical 
activity and the veteran should have been told not to perform 
these activities, the letter specifically stated that the 
veteran was being seen by the examiner for the first time in 
September 2004.  In addition, the private physician did not 
review the veteran's entire claims folder and much of the 
opinion was based on the veteran's reported history.  See 
Elkins, 5 Vet. App. at 478.  As stated above, the medical 
evidence of record does not show that the veteran was 
specifically cleared to participate in strenuous physical 
activities, such as skiing and rock climbing.  Accordingly, 
the September 2004 private medical report and the related 
letter from a private physician do not provide competent 
medical opinions, as they rely on evidence which is not 
substantiated by the record.

In contrast, the examiners who wrote the February 2003 VA 
genitourinary examination report and the September 2006 VA 
medical examination report stated that the veteran's entire 
claims file had been reviewed and based their opinions on the 
medical evidence of record.  Neither of these reports 
concluded that the veteran's currently diagnosed neuropathic 
pain of the right and left lower extremities were the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by the VAMC, or that 
they were caused by an event that was not reasonably 
foreseeable.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed neuropathic pain of the right 
and left lower extremities were the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by the VAMC, or that they were 
caused by an event that was not reasonably foreseeable.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that his currently 
diagnosed neuropathic pain of the right and left lower 
extremities were the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault by the VAMC, or that they were caused by an event that 
was not reasonably foreseeable.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As such, the preponderance of the medical 
evidence of record does not show that the veteran's currently 
diagnosed neuropathic pain of the right and left lower 
extremities were the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault by the VAMC, or that they were caused by an event that 
was not reasonably foreseeable.  Accordingly, compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
neuropathic pain of the right and left lower extremities are 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for neuropathic pain of 
the right lower extremity due to VA treatment is denied.

Compensation under 38 U.S.C.A. § 1151 for neuropathic pain of 
the left lower extremity due to VA treatment is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


